******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. WILLIAM CASTILLO
                (AC 36435)
                 Keller, Prescott and Harper, Js.
         Argued March 8—officially released May 24, 2016

   (Appeal from Superior Court, judicial district of
               Litchfield, Danaher, J.)
  Richard Emanuel, for the appellant (defendant).
   Nancy L. Chupak, senior assistant state’s attorney,
with whom, on the brief, were David S. Shepack, state’s
attorney, and Terri L. Sonnemann, senior assistant
state’s attorney, for the appellee (state).
                         Opinion

   PRESCOTT, J. The defendant, William Castillo,
appeals from the judgment of conviction, rendered after
a jury trial, of attempt to commit robbery in the first
degree in violation of General Statutes §§ 53a-49 and
53a-134 (a) (3), and attempt to commit robbery in the
second degree in violation of General Statutes §§ 53a-
49 and 53a-135 (a) (1) (A). The defendant, who was
nearly seventeen years old at the time of his arrest and
eventually was tried as an adult, claims on appeal that
the trial court improperly denied his motion to suppress
statements that he made to the police, including a writ-
ten confession, because they were obtained in violation
of his constitutional and statutory rights. In particular,
the defendant contends that (1) the police subjected
him to custodial interrogation without the benefit of
adequate Miranda1 warnings because the juvenile
Miranda waiver form administered to him prior to his
questioning failed to advise him that any statements
that he made could be used against him not only in any
juvenile proceeding but in an adult criminal prosecu-
tion; (2) any statements that he gave to the police were
involuntary and, thus, their admission at trial violated
his right to due process; (3) his statements were inad-
missible at trial pursuant to General Statutes § 46b-137
(c); and (4) even if the defendant’s statements were
lawfully obtained, this court should exercise its inher-
ent supervisory authority to adopt a rule setting new
standards governing ‘‘the admissibility of statements
and confessions obtained through the interrogation
of juveniles.’’
   We conclude that the trial court properly found that
defendant was not ‘‘in custody’’ at the time he gave the
statements at issue and, therefore, we need not address
whether he was properly informed of his Miranda
rights or consider the validity of his waiver of those
rights. We further conclude that the trial court correctly
determined that the defendant’s statements were volun-
tary and not obtained in violation of his right to due
process, nor were they admitted at trial in violation of
§ 46b-137, which is inapplicable in this context. Finally,
because we conclude that the statements given by the
defendant in the present case were not made during
custodial interrogation, we decline to decide whether
we should require, pursuant to our supervisory author-
ity, that law enforcement provide juveniles who are
subjected to custodial interrogation additional Miranda
related warnings. In sum, we affirm the judgment of
the trial court.
  The following facts, which reasonably could have
been found by the jury on the basis of the evidence
admitted at trial or were found by the court in deciding
the motion to suppress, and procedural history are rele-
vant to our review of the defendant’s claims.
   On March 23, 2012, the defendant was a student at
Torrington High School, and was less than one month
from his seventeenth birthday. At about 8:30 p.m. on
that date, he and several other teenagers left a high
school dodgeball game together in a Jeep Grand Chero-
kee. The defendant and his friends spotted a group of
middle school students leaving a minimart on foot, and
they decided to ‘‘jump’’ the younger boys and steal their
money. The older group of teenagers followed the three
middle school students, eventually stopping the Jeep
in front of them. After exiting the Jeep, the defendant
and his friend assaulted the younger boys in an attempt
to rob them. The defendant grabbed one of the boys,
Liam, and pushed him into a nearby parked vehicle. He
held a screwdriver to Liam’s abdomen and demanded
his money. When the defendant and his friends discov-
ered that the younger boys had no money, they fled in
the Jeep.
   Several neighbors witnessed all or part of the incident
and gave statements to the police, who had responded
to a report of an assault. Those statements included a
description of the Jeep that the defendant and his
friends were using and a partial license plate number.
The police also later interviewed the victims, who,
although unable to identify their attackers because they
had disguised themselves by partially concealing their
faces with their T-shirts, gave partial descriptions.
  At about the time of the incident in question, other
police officers spotted a Jeep traveling at a high rate
of speed in the vicinity. They followed the vehicle into
an apartment complex at which time they initiated a
stop, eventually identifying the passengers, including
the defendant. Although the police were aware of the
recent assault, they did not believe that they had enough
evidence to arrest or otherwise detain the occupants
of the Jeep.
   A week or so following the incident, the police
received information that led them to believe that the
occupants of the Jeep that they had stopped at the
apartment complex were the same group that had
attempted to rob the middle school boys. Police detec-
tives interviewed each of the occupants that they had
previously identified during the traffic stop.
  Detective Todd Fador, the lead investigator, first
went to the defendant’s apartment at 330 Highland Ave-
nue on April 10, 2012, for the purpose of conducting
an interview with the defendant; however, he found the
defendant alone at that time. Because of the defendant’s
age, Fador would not conduct an interview without a
parent present. Fador subsequently contacted the
defendant’s mother, Yocasta Monegro, and advised her
that the police had stopped by her home.
  Fador returned to the defendant’s home on April 13,
2012, at approximately 5 p.m. Monegro, Monegro’s boy-
friend, two younger children, and the defendant were
home at that time. Fador was accompanied by another
detective, Keith Dablaine, and Officer Angel Rios. Fador
had brought Rios along because Rios was fluent in
Spanish, and, at their initial meeting on April 10, 2012,
the defendant had told Fador that Monegro did not
speak English.2 Fador and Dablaine carried sidearms
and wore plain clothes with badges around their necks.
Rios was dressed in a police uniform and also wore
a sidearm.
   Monegro answered the door, at which point Rios
explained to her, in Spanish, that the purpose of their
visit was to speak with the defendant, who had been
identified as a suspect. The interview of the defendant
was conducted in the living room. The room had a sofa,
a love seat, and a chair. In addition to the main entrance
to the room, it had two other doors. The defendant was
not immediately present when the police arrived, but
Monegro indicated that she would get him. When the
defendant entered the room, Fador advised the defen-
dant and Monegro of their juvenile and parental rights,
respectively. Rios translated Fador’s advisement into
Spanish. The defendant was presented with a juvenile
waiver form that advised him of his rights, including
his right to remain silent, to consult with an attorney,
and to stop answering questions at any time. The defen-
dant initialed six separate paragraphs on the form and
signed the form. Monegro was given a parental consent
form that contained a similar advisement of rights in
English, which Rios translated for her prior to her ini-
tialing and signing the form. The defendant was calm
throughout this procedure.
   As the trial court stated in its memorandum of deci-
sion denying the motion to suppress, after the waiver
forms were signed, Fador ‘‘verbally advised the defen-
dant that he was free to ask the officers to leave, that
he was free to stop speaking to the officers, and that
he did not have to speak to the officers at all. . . .
[T]he defendant did not ask any questions about his
rights, he did not appear to be confused, and he said
that he understood his rights.
   ‘‘The defendant agreed to give a statement, asking
Fador to write it out. [Fador] did so, stopping every
few sentences to give [Rios] an opportunity to translate
the defendant’s statements to [Monegro]. The defendant
was cooperative and did not appear to be worried,
although it was apparent that [Monegro] was growing
increasingly upset as her son progressed with his state-
ment. . . . After the defendant finished making his
statement, he reviewed what [Fador] had written and
then signed the statement. . . . The entire visit took
between forty-five minutes and one hour. At no time
did anyone ask the officers to stop questioning the
defendant or to leave the home. . . .
  ‘‘[N]one of the officers advised the defendant that his
involvement in the robbery could ultimately lead to his
deportation. . . . [W]hen [Monegro] asked about the
risk of deportation, [Rios] replied that such an action
is not within his jurisdiction but is, rather, an issue for
the Bureau of Immigration and Customs Enforcement.’’
(Citation omitted.) Although the defendant confessed,
first orally and then in writing, to having participated
in the events of March 23, 2012, and having attempted
to steal money from one of the middle school students,
he denied having used any weapon.3 The defendant was
not arrested at that time, and the detectives and Rios
left the apartment.
  Approximately one month later, on May 10, 2012, the
defendant was arrested pursuant to a juvenile arrest
warrant, charging him with the following delinquent
acts: first degree robbery in violation of § 53a-134; risk
of injury to a child in violation of General Statutes § 53-
21; attempted larceny in the sixth degree in violation
of General Statutes §§ 53a-49 and 53a-125b; conspiracy
to commit robbery in the first degree in violation of
General Statutes §§ 53a-48 and 53a-134; assault in the
third degree in violation of General Statutes § 53a-61;
and carrying a dangerous weapon in violation of Gen-
eral Statutes § 53-206 (a).
  He first appeared in Superior Court for juvenile mat-
ters on May 11, 2012. Because he was charged with
committing a class B felony (first degree robbery), the
case was then automatically transferred to the regular
criminal docket pursuant to General Statutes § 46b-127
(a)4 and then to the part A docket in the Litchfield
courthouse. The defendant subsequently entered pro
forma pleas of not guilty to a five count information
that included all the charges underlying the juvenile
arrest warrant except for the charge of carrying a dan-
gerous weapon.
  Just prior to jury selection, on August 26, 2013, the
state filed a long form information charging the defen-
dant in two counts with first degree robbery and second
degree robbery. The defendant entered pleas of not
guilty on both counts.
   On August 30, 2013, the defendant filed a motion to
suppress his April 13, 2012 oral and written statements
to the police, arguing that any waiver of his Miranda
rights was not knowingly, intelligently, or voluntarily
given and, even if the police satisfied Miranda, his
statements were obtained involuntarily in violation of
his due process rights under the state and federal consti-
tutions. The state filed an opposition arguing that
Miranda warnings were not necessary in the present
case because the defendant was not ‘‘in custody’’ when
the challenged statements were made and there simply
was no evidence of any police coercion or other police
activity necessary to support the defendant’s due pro-
cess claim. The court, Danaher, J., conducted a hearing
on the motion to suppress at which time the court heard
testimony from Fador, Rios, and Monegro. Following
the hearing, on September 24, 2013, the court issued
a written memorandum of decision agreeing with the
arguments of the state and denying the motion to
suppress.
   Prior to trial, on September 30, 2013, the state filed a
substitute long form information, amending the charges
against the defendant to one count of attempt to commit
first degree robbery in violation of §§ 53a-49 and 53a-
134 (a) (3), and one count of attempt to commit second
degree robbery in violation of §§ 53a-49 and 53a-135
(a) (1) (A). The defendant pleaded not guilty to those
charges, and the case proceeded to trial, following
which the jury found the defendant guilty on both
counts. The court sentenced the defendant to a total
effective term of five years imprisonment, suspended
after eighteen months, with five years of probation. This
appeal followed.
   The sole claim raised on appeal is that the court
improperly denied the defendant’s motion to suppress
his statements to the police. The defendant makes sev-
eral arguments in support of his claim, each of which
we will discuss in turn. ‘‘Our standard of review of a
trial court’s findings and conclusions in connection with
a motion to suppress is well defined. A finding of fact
will not be disturbed unless it is clearly erroneous in
view of the evidence and pleadings in the whole record
. . . . [If] the legal conclusions of the court are chal-
lenged, we must determine whether they are legally and
logically correct and whether they find support in the
facts set out in the memorandum of decision . . . .
We undertake a more probing factual review when a
constitutional question hangs in the balance.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Burroughs, 288 Conn. 836, 843, 955 A.2d 43 (2008).
                             I
   We begin with the defendant’s argument that he was
entitled to suppression of his oral statements and writ-
ten confession because they were the product of a cus-
todial interrogation conducted without the benefit of
proper Miranda warnings. According to the defendant,
although he signed a form purporting to waive his
Miranda rights prior to the police questioning him, that
particular waiver form was intended for use in juvenile
matters and was ineffective as a waiver of the defen-
dant’s rights in this case because it did not inform him
that statements he made could be used against him not
only in any subsequent juvenile proceeding but also in
proceedings to convict him as an adult offender.
Because we conclude that the defendant was not ‘‘in
custody’’ when he gave his statements, and, therefore,
not subjected to custodial interrogation by the police,
Miranda warnings were not constitutionally required
at that time, nor was it necessary for the police to
obtain a valid waiver prior to questioning the defendant.
Accordingly, we reject this aspect of the defendant’s
claim.
   Our Supreme Court has set forth the following princi-
ples regarding the requirement of Miranda warnings,
which help guide our analysis of the defendant’s argu-
ment. ‘‘Although [a]ny [police] interview of [an individ-
ual] suspected of a crime . . . [has] coercive aspects
to it . . . only an interrogation that occurs when a sus-
pect is in custody heightens the risk that statements
obtained therefrom are not the product of the suspect’s
free choice. . . . This is so because the coercion inher-
ent in custodial interrogation blurs the line between
voluntary and involuntary statements . . . . Thus, the
court in Miranda was concerned with protecting defen-
dants against interrogations that take place in a police-
dominated atmosphere, containing inherently compel-
ling pressures [that] work to undermine the individual’s
will to resist and to compel him to speak [when] he
would not otherwise do so freely . . . . By adequately
and effectively appris[ing] [a suspect] of his rights and
reassuring the suspect that the exercise of those rights
must be fully honored, the Miranda warnings combat
[the] pressures inherent in custodial interrogations.
. . . In so doing, they enhance the trustworthiness of
any statements that may be elicited during an interroga-
tion. . . . Consequently, police officers are not
required to administer Miranda warnings to everyone
whom they question . . . rather, they must provide
such warnings only to persons who are subject to custo-
dial interrogation. . . . To establish entitlement to
Miranda warnings, therefore, the defendant must sat-
isfy two conditions, namely, that (1) he was in custody
when the statements were made, and (2) the statements
were obtained in response to police questioning.’’ (Cita-
tions omitted; emphasis added; footnote omitted; inter-
nal quotation marks omitted.) State v. Mangual, 311
Conn. 182, 191–92, 85 A.3d 627 (2014). In the present
case, there is no dispute that the statements that the
defendant sought to suppress were given in response
to his questioning by the police. What is disputed is
whether the defendant was ‘‘in custody’’ for purposes
of Miranda when that questioning occurred.
   ‘‘As used in . . . Miranda [and its progeny], custody
is a term of art that specifies circumstances that are
thought generally to present a serious danger of coer-
cion. . . . In determining whether a person is in cus-
tody in this sense . . . the United States Supreme
Court has adopted an objective, reasonable person test
. . . the initial step [of which] is to ascertain whether,
in light of the objective circumstances of the interroga-
tion . . . a reasonable person [would] have felt [that]
he or she was not at liberty to terminate the interroga-
tion and [to] leave. . . . Determining whether an indi-
vidual’s freedom of movement [has been] curtailed,
however, is simply the first step in the analysis, not the
last. Not all restraints on freedom of movement amount
to custody for purposes of Miranda. [Accordingly, the
United States Supreme Court has] decline[d] to accord
talismanic power to the freedom-of-movement inquiry
. . . and [has] instead asked the additional question [of]
whether the relevant environment presents the same
inherently coercive pressures as the type of station
house questioning at issue in Miranda. . . .
   ‘‘Of course, the clearest example of custody for pur-
poses of Miranda occurs when a suspect has been
formally arrested. As Miranda makes clear, however,
custodial interrogation includes questioning initiated
by law enforcement officers after a suspect has been
arrested or otherwise deprived of his freedom of action
in any significant way. . . . Thus, not all restrictions
on a suspect’s freedom of action rise to the level of
custody for Miranda purposes . . . . [T]he ultimate
inquiry is whether a reasonable person in the defen-
dant’s position would believe that there was a restraint
on [his or her] freedom of movement of the degree
associated with a formal arrest. . . . Any lesser restric-
tion on a person’s freedom of action is not significant
enough to implicate the core fifth amendment concerns
that Miranda sought to address.’’ (Citations omitted;
emphasis altered; footnote omitted; internal quotation
marks omitted.) Id., 193–95.
   Among the factors that a court may consider in
determining whether a suspect was ‘‘in custody’’ for
purposes of Miranda, are the following: ‘‘(1) the nature,
extent and duration of the questioning; (2) whether
the suspect was handcuffed or otherwise physically
restrained; (3) whether officers explained that the sus-
pect was free to leave or not under arrest; (4) who
initiated the encounter; (5) the location of the interview;
(6) the length of the detention; (7) the number of offi-
cers in the immediate vicinity of the questioning; (8)
whether the officers were armed; (9) whether the offi-
cers displayed their weapons or used force of any other
kind before or during questioning; and (10) the degree
to which the suspect was isolated from friends, family
and the public.’’ Id., 197.
  In reviewing a trial court’s determination of whether
a person was ‘‘in custody’’ for Miranda purposes, we
employ the following standard of review. ‘‘The trial
court’s determination of the historical circumstances
surrounding the defendant’s interrogation [entails] find-
ings of fact . . . which will not be overturned unless
they are clearly erroneous. . . . In order to determine
the [factual] issue of custody, however, we will conduct
a scrupulous examination of the record . . . in order
to ascertain whether, in light of the totality of the cir-
cumstances, the trial court’s finding is supported by
substantial evidence. . . . The ultimate inquiry as to
whether, in light of these factual circumstances, a rea-
sonable person in the defendant’s position would
believe that he or she was in police custody of the
degree associated with a formal arrest . . . calls for
application of the controlling legal standard to the his-
torical facts [and] . . . therefore, presents a . . .
question of law . . . over which our review is de novo.
. . . In other words, we are bound to accept the factual
findings of the trial court unless they are clearly errone-
ous, but we exercise plenary review over the ultimate
issue of custody.’’ (Citation omitted; internal quotation
marks omitted.) Id. ‘‘The defendant bears the burden
of proving custodial interrogation.’’ State v. Pinder, 250
Conn. 385, 409, 736 A.2d 857 (1999).
    Having scrupulously examined the record, we con-
clude, in agreement with the trial court and the state,
that no reasonable person in the defendant’s position
would have believed that he was ‘‘in custody’’ for pur-
poses of Miranda. The circumstances surrounding the
defendant’s interview simply do not support a claim
that he was in custody prior to the time that he signed
the juvenile waiver form and gave his statement and
written confession. Significantly, the defendant was not
questioned at a police station or other unfamiliar and
inherently coercive location, but in the relative comfort
and familiarity of his own home, with family present.
As recognized by our Supreme Court, ‘‘an encounter
with police is generally less likely to be custodial when
it occurs in a suspect’s home.’’ State v. Mangual, supra,
311 Conn. 206, citing, e.g., Miranda v. Arizona, 384
U.S. 436, 449–50, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)
(‘‘[the suspect] is more keenly aware of his rights and
more reluctant to tell of his indiscretions or criminal
behavior within the walls of his home’’ [internal quota-
tion marks omitted]). We are, of course, also aware that
Mangual instructs that, given the right set of circum-
stances, a person’s home may be transformed into the
type of police dominated atmosphere that could under-
mine an individual’s decision to remain silent. State v.
Mangual, supra, 199–202, 206–207. Such circumstances,
however, simply were not present here. The defendant’s
efforts to equate this case with the type of environment
that existed in the Mangual case are unpersuasive.
  In Mangual, the defendant was questioned in her
apartment during the execution of a search warrant.
Id., 186–87. The Supreme Court concluded that the
defendant was ‘‘in custody’’ when the police elicited
statements from her during that search because the
totality of the circumstances surrounding the execution
of the warrant by the police had transformed the defen-
dant’s home into the type of police dominated atmo-
sphere that necessitated that the police advise the
defendant of her Miranda rights prior to questioning
her. Id., 190–212. In particular, the court noted the fol-
lowing factors as being key to its determination that
the defendant was ‘‘in custody.’’
  First, the police had initiated the contact, and were
not invited into the apartment by the defendant, but
‘‘entered under the authority of a search warrant, an
inherently coercive and intimidating police action.’’ Id.,
199. The court considered the action particularly intim-
idating given that seven armed officers in tactical vests
participated in the execution of the warrant. Id., 186,
199, 201. Second, the officers brandished their weapons
when they announced themselves and entered the
small, four room apartment, actions that the court
deemed an occupant reasonably could have associated
with the police effecting an arrest. Id., 199–201. The
court found significant that the ‘‘officers prohibited the
defendant from leaving or otherwise moving about the
apartment. In such circumstances, it was reasonable
for the defendant to perceive such an imposing display
of authority as a clear indication that the police intended
to assume and maintain full control over her and her
daughters.’’ Id., 200. The court considered the relatively
large number of officers, ‘‘many, if not all’’ of whom
were present in the living room when the defendant
was questioned, to be a third factor supporting a finding
of custody, citing several federal Circuit Courts of
Appeal for the proposition that ‘‘the presence of a large
number of visibly armed law enforcement officers goes
a long way [toward] making the suspect’s home a police-
dominated atmosphere.’’ (Internal quotation marks
omitted.) Id., 201. Fourth, the police exercised ‘‘com-
plete control over the defendant and her surroundings
before, during and after’’ her questioning. Id. As soon
as the officers entered the apartment, they ordered the
defendant to go to the living room, where she was
confined to the couch and placed under guard. The
court noted that ‘‘[t]his exercise of total control over
the defendant stands in stark contrast to the far more
relaxed environment that is a hallmark of interrogations
in a suspect’s home that have been found to be noncus-
todial.’’ Id., 201–202. Finally, the court indicated that
the police never explained to the defendant ‘‘the nature,
purpose, or likely duration of her detention.’’ Id., 202.
   Turning to the present case, our consideration of the
circumstances surrounding the defendant’s questioning
leaves us unconvinced of the existence of a police domi-
nated atmosphere akin to that present in Mangual.
Although the police initiated contact with the defendant
and his family, the police did not enter the house on
their own authority, such as pursuant to a search war-
rant, but were invited in by Monegro. The police
informed Monegro of the purpose for their visit before
she allowed them to enter. There were only three offi-
cers present, one of whom was acting as a translator.
The detectives wore plain clothes, not tactical gear.
Although the defendant was asked to come into the
living room to speak with the police, he was never
threatened with arrest or searched, he was never hand-
cuffed, and the police took no other action, either verbal
or physical, to intimidate the defendant or to restrict
his movement or confine him to that particular room.
The detectives and Rios each carried sidearms, but they
were never brandished at any point, nor did any of the
officers threaten the use of force on the defendant or
his family. Both Fador and Rios informed Monegro that
she could end the interview at any time, and the defen-
dant was told more than once that his presence was
voluntary, and that he was free to leave and did not
have to answer their questions. He was told this orally
before any questions were ever asked, and the same
instructions were provided to him in writing as part of
the waiver form, which he signed prior to giving his
oral statement and written confession. Such instruc-
tions were not provided to the defendant in Mangual.
Id., 204–205; see State v. Edwards, 299 Conn. 419, 437,
11 A.3d 116 (2011), and cases cited therein (‘‘a fact
finder reasonably might find that a reasonable person
would feel free to leave when that person was told
repeatedly that he could do so’’ [internal quotation
marks omitted]). There is no evidence in the record
that the defendant was overly nervous or intimidated
during the encounter.
   In terms of whether a reasonable person would feel
that his freedom of movement was restrained to the
degree associated with a formal arrest and, therefore,
that he was ‘‘in custody,’’ the circumstances sur-
rounding the defendant’s interview in the present case
appear no more coercive or intimidating an atmosphere
than was present in other cases in which our Supreme
Court determined that a suspect questioned in a resi-
dence prior to an arrest was not ‘‘in custody’’ and, thus,
not entitled to Miranda rights. See, e,g., State v. Kirby,
280 Conn. 361, 369–70, 392–94, 396, 908 A.2d 506 (2006)
(defendant not ‘‘in custody’’ for Miranda purposes
although five police officers arrived at his home at 4:30
a.m. to question him about kidnapping and assault
because defendant invited officers into home, defen-
dant knew why police were there, encounter lasted less
than fifteen minutes, officer’s guns stayed holstered,
and defendant not handcuffed until after he admitted
to kidnapping); State v. Johnson, 241 Conn. 702, 714–22,
699 A.2d 57 (1997) (defendant not ‘‘in custody’’ although
confronted by two detectives and uniformed police offi-
cer in driveway of father’s house prior to consenting
to be questioned in kitchen).5
   The defendant contends that the court based its con-
clusion that he was not in custody in part on an errone-
ous factual finding, namely, that he was present at the
home when the police first arrived. According to the
defendant, the evidence shows that he was not at home
and that he had to be summoned to return, either by
Monegro or her boyfriend. The defendant argues that
whether he was at home when the police arrived is
significant to our consideration of whether he was ‘‘in
custody’’ because his absence ‘‘demonstrates that the
defendant was in a position to be questioned by the
police only because they first exercised their authority
to compel his presence.’’ (Emphasis in original.) The
defendant asserts that, absent probable cause to arrest
him, the police lacked authority to compel his presence
for questioning, and that they used Monegro to accom-
plish what they could not do themselves.
   Even if we were to agree, however, with the defen-
dant’s contention that a juvenile summoned by a parent
or guardian to return home to speak with the police
would, in some manner, feel more coerced to cooperate
and, thus, less free to leave and stop the interview than
a juvenile already present at home when police arrived,
we do not determine that the court’s finding that the
defendant was at home when the police arrived is
clearly erroneous on the basis of the record before us.
It is the function of the trial court to weigh the evidence
before it and to determine the credibility of witnesses.
State v. Lawrence, 282 Conn. 141, 154–55, 920 A.2d 236
(2007). At the suppression hearing, Monegro testified
that the defendant was at home with the rest of the
family when the police arrived. The court was free to
credit that testimony, which was never directly contra-
dicted. At best, the record is unclear whether the defen-
dant, who undisputedly was not present in the room
when Monegro answered the front door, initially was
in another part of the home or elsewhere when the
police arrived. The defendant notes that Fador testified
at the suppression hearing that when the police told
Monegro that they needed the defendant present, she
stated that she would ‘‘get him there,’’ and that the
defendant arrived shortly thereafter. He further notes
Rios’ testimony that he thought Monegro’s boyfriend
made a phone call to reach the defendant, who
‘‘responded back to the house.’’ Neither statement, how-
ever, directly contradicts or is necessarily inconsistent
with Monegro’s testimony or the court’s factual finding
that the defendant was home, as neither is determina-
tive of where the defendant was before he was asked,
either verbally or by phone, to come to the living room
to speak to the police. Because the court’s factual find-
ing is supported by evidence in the record, it was not
clearly erroneous.
   We conclude that the defendant was not ‘‘in custody’’
at the time he provided his statements to the police
and, therefore, was not entitled to Miranda warnings.
Having so concluded, we do not address the remaining
aspects of the defendant’s argument, including whether
the use by the police of the juvenile Miranda waiver
form in a case eventually tried in adult court properly
effectuated a valid waiver of the defendant’s Miranda
rights or whether some additional warning was consti-
tutionally required.
                            II
  We turn next to the defendant’s argument that,
regardless of whether he was in custody, the court
should have granted his motion to suppress because his
statements and confession were obtained in violation of
his rights to due process under the state and federal
constitutions because they were involuntarily made. We
are not persuaded because there is no evidence in the
record that the defendant’s statements were obtained
as a result of any coercive behavior or wrongful action
by the police affecting the voluntariness of the defen-
dant’s statements.
   The principles governing our review of a trial court’s
ruling on the voluntariness of a defendant’s oral or
written statements are well established. ‘‘[T]he use of an
involuntary confession in a criminal trial is a violation of
due process. . . . The state has the burden of proving
the voluntariness of the confession by a fair preponder-
ance of the evidence. . . . [T]he test of voluntariness
is whether an examination of all the circumstances
discloses that the conduct of law enforcement officials
was such as to overbear [the defendant’s] will to resist
and bring about confessions not freely self-determined.
. . . The ultimate test remains . . . Is the confession
the product of an essentially free and unconstrained
choice by its maker? If it is, if he has willed to confess,
it may be used against him. If it is not, if his will has
been overborne and his capacity for self-determination
critically impaired, the use of his confession offends
due process. . . . The determination, by the trial court,
whether a confession is voluntary must be grounded
upon a consideration of the circumstances surrounding
it. . . .
   ‘‘Factors that may be taken into account, upon a
proper factual showing, include: the [age] of the
accused; his lack of education; his intelligence; the lack
of any advice as to his constitutional rights; the length
of detention; the repeated and prolonged nature of the
questioning; and the use of physical punishment, such
as the deprivation of food and sleep.’’ (Internal quota-
tion marks omitted.) State v. Lawrence, supra, 282
Conn. 153.
   ‘‘[W]e review the voluntariness of a confession inde-
pendently, based on our own scrupulous examination
of the record.’’ State v. Pinder, supra, 250 Conn. 420.
As our Supreme Court clarified in Pinder, ‘‘applying
the proper scope of review to the ultimate issue of
voluntariness requires us, not to ascertain whether the
trial court’s finding is supported by substantial evi-
dence, but to conduct a plenary review of the record
in order to make an independent determination of vol-
untariness.’’ Id., 421.
  Here, the defendant’s argument that his statements
to the police were involuntary and, thus, violative of
due process finds no support in the record. The defen-
dant was nearly seventeen years old at the time he was
questioned, and there is no indication that he was poorly
educated or developmentally challenged. The defen-
dant was informed of his constitutional rights. The
defendant was not alone when questioned; his mother
was present. The defendant was not subjected to a
prolonged and repeated interrogation; the whole pro-
cess lasted no more than one hour.
   Ordinarily, a court will deem a statement or confes-
sion involuntary only if there is some coercive police
conduct that is causally related to it. See State v. Rey-
nolds, 264 Conn. 1, 54, 836 A.2d 224 (2003), cert. denied,
541 U.S. 908, 124 S. Ct. 1614, 158 L. Ed. 2d 254 (2004).
As we indicated in rejecting the defendant’s Miranda
claim, the atmosphere in which the police questioned
the defendant was not in and of itself overly coercive
in nature. Furthermore, the defendant has not directed
our attention to any evidence in the record of deceptive
or intimidating police behavior different from that
underlying his argument that the police engaged in cus-
todial interrogation, nor has our review disclosed any.
In rejecting the defendant’s argument that he was ‘‘in
custody’’ when he gave his statements, we necessarily
determined that the circumstances of his questioning
by police reasonably could not be viewed as presenting
any serious danger of having overborne the defendant’s
will to resist, thereby resulting in an involuntary state-
ment. On the basis of our scrupulous review of the
record, we conclude that the defendant’s rights to due
process under the state and federal constitutions were
not violated.
                            III
   The defendant next argues that the court should have
granted his motion to suppress because, even if his
statements were not the fruit of a custodial interroga-
tion, they nevertheless were inadmissible in accordance
with the criteria set forth in § 46b-137 (c). The state
responds that the argument is meritless because, by its
plain language, § 46b-137 is applicable only to juvenile
court proceedings, not to proceedings in adult court.
We agree with the state that § 46b-137 is inapplicable
in the present case, and, thus, the defendant’s argument
fails on its merits.6
   ‘‘Issues of statutory construction raise questions of
law, over which we exercise plenary review. . . . The
process of statutory interpretation involves the determi-
nation of the meaning of the statutory language as
applied to the facts of the case, including the question
of whether the language does so apply.’’ (Emphasis
added; internal quotation marks omitted.) State v. Fer-
nando A., 294 Conn. 1, 13, 981 A.2d 427 (2009). Here,
§ 46b-137 contains clear language limiting its applicabil-
ity to proceedings in juvenile court.
   Section 46b-137, which is tellingly titled, ‘‘Admissibil-
ity of admission, confession or statement in juvenile
proceedings,’’7 provides in relevant part: ‘‘(b) Any
admission, confession or statement, written or oral,
made by a child sixteen or seventeen years of age to
a police officer or Juvenile Court official, except an
admission, confession or statement, written or oral,
made by a child sixteen or seventeen years of age to a
police officer in connection with a case transferred to
the Juvenile Court from the youthful offender docket,
regular criminal docket of the Superior Court or any
docket for the presentment of defendants in motor vehi-
cle matters, shall be inadmissible in any proceeding
concerning the alleged delinquency of the child making
such admission, confession or statement, unless (1) the
police or Juvenile Court official has made reasonable
efforts to contact a parent or guardian of the child, and
(2) such child has been advised that (A) the child has
the right to contact a parent or guardian and to have
a parent or guardian present during any interview, (B)
the child has the right to retain counsel or, if unable
to afford counsel, to have counsel appointed on behalf
of the child, (C) the child has the right to refuse to
make any statement, and (D) any statement the child
makes may be introduced into evidence against the
child.
   ‘‘(c) The admissibility of any admission, confession
or statement, written or oral, made by a child sixteen
or seventeen years of age to a police officer or Juvenile
Court official, except an admission, confession or state-
ment, written or oral, made by a child sixteen or seven-
teen years of age to a police officer in connection with a
case transferred to the Juvenile Court from the youthful
offender docket, regular criminal docket of the Superior
Court or any docket for the presentment of defendants
in motor vehicle matters, shall be determined by consid-
ering the totality of the circumstances at the time of
the making of such admission, confession or statement.
When determining the admissibility of such admission,
confession or statement, the court shall consider (1)
the age, experience, education, background and intelli-
gence of the child, (2) the capacity of the child to under-
stand the advice concerning rights and warnings
required under subdivision (2) of subsection (b) of this
section, the nature of the privilege against self-incrimi-
nation under the United States and Connecticut Consti-
tutions, and the consequences of waiving such rights
and privilege, (3) the opportunity the child had to speak
with a parent, guardian or some other suitable individ-
ual prior to or while making such admission, confession
or statement, and (4) the circumstances surrounding
the making of the admission, confession or statement,
including, but not limited to, (A) when and where the
admission, confession or statement was made, (B) the
reasonableness of proceeding, or the need to proceed,
without a parent or guardian present, and (C) the rea-
sonableness of efforts by the police or Juvenile Court
official to attempt to contact a parent or guardian.’’
(Emphasis added.)
  The defendant argues in his brief that subsection (c)
of § 46b-137 has never been judicially construed and
that it appears to enlarge the Miranda type protections
afforded to sixteen and seventeen year old offenders,
as set forth in subsection (b), by ‘‘directing trial courts
to consider a child’s capacity to understand [such]
warnings . . . without any requirement that the child
was ‘in custody’ when the statement was made.’’
(Emphasis in original.) The defendant, however, fails
to address adequately the applicability of the statute,
and ignores its plain language. The subject matter of
both subsections (b) and (c) of § 46b-137 is the admissi-
bility of statements made by sixteen and seventeen year
olds, and, thus, the two subsections must be construed
together. By its very terms, subsection (b) makes clear
that these provisions only apply to ‘‘proceedings . . .
concerning the alleged delinquency of the child . . . .’’
General Statutes § 46b-137 (b). The language in subsec-
tion (c) that exempts from operation any cases originat-
ing from the youthful offender docket or regular
criminal court reinforces the notion that the statute
only applies in juvenile proceedings. Here, the operative
charges against the defendant did not include allega-
tions of delinquency. Rather, the defendant was tried
for attempted robbery in an adult court.
   Our conclusion that subsections (b) and (c) of § 46b-
137 are inapplicable in the present case is wholly consis-
tent with, and, thus, is supported by, our Supreme
Court’s holding and analysis in State v. Ledbetter, 263
Conn. 1, 818 A.2d 1 (2003). In Ledbetter, the court held
that subsection (a) of § 46b-137, which refers to state-
ments made by children under sixteen years old, and
makes a child’s confession inadmissible in a delin-
quency proceeding unless it was made in the presence
of the child’s parent or a guardian, does not apply if the
state seeks to use that confession in an adult criminal
proceeding rather than in juvenile court. Id., 12–18; see
also In re Samantha C., 268 Conn. 614, 644, 847 A.2d
883 (2004) (‘‘[s]ection 46b-137 . . . by its language and
purpose was enacted to afford certain constitutional
rights to parents and children in juvenile matters’’ [cita-
tions omitted; emphasis added]).
  Despite the defendant’s arguments to the contrary,
§ 46b-137 has no bearing on the admissibility of state-
ments offered in adult proceedings. Accordingly, it
could not have provided an independent basis for grant-
ing the defendant’s motion to suppress. The defendant’s
argument is, accordingly, without merit.
                            IV
  Finally, the defendant argues, as alternative relief,
that we should exercise our inherent supervisory
authority over the administration of justice to adopt
a new rule governing the admissibility of statements
obtained during the interrogation of juveniles. Specifi-
cally, the defendant advocates for a per se rule requiring
that whenever police investigating a felony give
Miranda warnings to a juvenile, those warnings must
include notice that any statement by the juvenile may
be used against the juvenile in adult criminal court if
the case is transferred there from juvenile court. We
decline the defendant’s request to exercise our supervi-
sory authority.
   Our Supreme Court has set forth the scope of the
supervisory powers held by the appellate courts of this
state as follows: ‘‘It is well settled that [a]ppellate courts
possess an inherent supervisory authority over the
administration of justice. . . . Supervisory powers are
exercised to direct trial courts to adopt judicial proce-
dures that will address matters that are of utmost seri-
ousness, not only for the integrity of a particular trial
but also for the perceived fairness of the judicial system
as a whole. . . . Under our supervisory authority, we
have adopted rules intended to guide the lower courts
in the administration of justice in all aspects of the
criminal process. . . . The exercise of our supervisory
powers is an extraordinary remedy to be invoked only
when circumstances are such that the issue at hand,
while not rising to the level of a constitutional violation,
is nonetheless of utmost seriousness, not only for the
integrity of a particular trial but also for the perceived
fairness of the judicial system as a whole. . . . Indeed,
there is no principle that would bar us from exercising
our supervisory authority to craft a remedy that might
extend beyond the constitutional minimum because
articulating a rule of policy and reversing a conviction
under our supervisory powers is perfectly in line with
the general principle that this court ordinarily invoke[s]
[its] supervisory powers to enunciate a rule that is not
constitutionally required but that [it] think[s] is prefera-
ble as a matter of policy.’’ (Citations omitted; internal
quotation marks omitted.) State v. Elson, 311 Conn.
726, 764–65, 91 A.3d 862 (2014).
  We are not convinced that it is necessary to the due
administration of justice to invoke our supervisory
authority in the present case. Although we are aware
that there is ‘‘no ironclad requirement that we refrain
from granting a defendant relief pursuant to our supervi-
sory authority unless we first reject any relevant consti-
tutional claim’’; State v. Rose, 305 Conn. 594, 607, 46
A.3d 146 (2012); we nevertheless are mindful that we
have determined in the present case that the defendant’s
Miranda rights were never implicated in the present
case, and, thus, we believe it is appropriate to leave
any discussion of the scope of such warnings for
another time. To conclude otherwise seemingly would
be incongruent with our jurisprudence requiring us to
refrain from deciding issues absent an actual contro-
versy or from giving advisory opinions. See State v.
Preston, 286 Conn. 367, 374, 944 A.2d 276 (2008). Our
supervisory authority is meant to be utilized sparingly
and only in extraordinary circumstances, which simply
are not present here.
   Because we have determined in the present case that
Miranda warnings were not required because the
defendant was not subjected to a custodial interroga-
tion, any further discussion about the content of such
warnings would be untethered to any actual contro-
versy and, thus, premature. Further, even if we were
inclined to consider the defendant’s proposed new rule,
the defendant has failed to adequately brief why we
should adopt such a rule or why it should be applied
retroactively in the present case to reverse the defen-
dant’s conviction. After noting that such rules normally
operate prospectively, the defendant merely urges us
to eschew that principle without proper analysis. In
order to justify the use of such an extraordinary remedy,
it is incumbent that a party provides adequate analysis.
See State v. James, 237 Conn. 390, 434–35 n.36, 678
A.2d 1338 (1996). In sum, we decline the defendant’s
request to adopt a per se rule regarding the administra-
tion of Miranda rights to juveniles.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     See Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966).
   2
     The defendant speaks and understands English. Rios knew the defendant
from a previous investigation, in which he had spoken with the defendant
in English.
   3
     That fall, when Liam began to attend Torrington High School, he heard
from other students that the defendant had been one of the older students
who had tried to rob him. Liam later approached the defendant in the
cafeteria. The defendant confessed to Liam that he had tried to steal money
from him, although he again denied having any weapon.
   4
     General Statutes (Supp. 2016) § 46b-127 (a) provides: ‘‘(1) The court
shall automatically transfer from the docket for juvenile matters to the
regular criminal docket of the Superior Court the case of any child charged
with the commission of a capital felony under the provisions of section 53a-
54b in effect prior to April 25, 2012, a class A felony, or a class B felony,
except as provided in subdivision (3) of this subsection, or a violation of
section 53a-54d, provided such offense was committed after such child
attained the age of fifteen years and counsel has been appointed for such
child if such child is indigent. Such counsel may appear with the child but
shall not be permitted to make any argument or file any motion in opposition
to the transfer. The child shall be arraigned in the regular criminal docket
of the Superior Court at the next court date following such transfer, provided
any proceedings held prior to the finalization of such transfer shall be private
and shall be conducted in such parts of the courthouse or the building in
which the court is located that are separate and apart from the other parts
of the court which are then being used for proceedings pertaining to adults
charged with crimes.’’
   Subdivision (3) of subsection (a) sets forth a different transfer process
in cases in which a child has been charged with violating certain enumerated
felonies that are not relevant here. Although there have been several revi-
sions to § 46b-127 (a) since the time of the commission of the crimes at
issue here, those changes are not relevant to this appeal. For convenience,
we refer to the current revision of the statute.
   5
     The situation faced by the defendant also appears no more custodial in
nature than any number of cases in which a suspect who is not interviewed
at home but transported for questioning to a police station was determined
not to be ‘‘in custody’’ and, thus, not entitled to Miranda warnings because
there was an insufficient indicia of an overly coercive atmosphere present.
See, e.g., State v. Edwards, supra, 299 Conn. 434–35 (defendant with mental
limitations not in custody although taken from hospital by police to police
station for questioning about suspicious death); State v. Britton, 283 Conn.
598, 612, 929 A.2d 312 (2007) (defendant not in custody although asked to
accompany detectives to police station for questioning); State v. Pinder,
supra, 250 Conn. 397–98 (defendant not in custody during voluntary poly-
graph test).
   6
     In addition to challenging the merits of the defendant’s argument, the
state contends that the defendant never raised the argument to the trial
court, and, therefore, it is unpreserved for appellate review. The state further
contends that the defendant is not entitled to review under State v. Golding,
213 Conn. 233, 239–40, 567 A.2d 823 (1989), as modified by In re Yasiel R.,
317 Conn. 773, 781, 120 A.3d 1188 (2015),or to plain error review. Because
it is apparent that the defendant cannot prevail on his claim of error as a
matter of law, we assume without deciding that the argument is properly
before us. See State v. Gaines, 257 Conn. 695, 713 n.13, 778 A.2d 919 (2001)
(reviewing potentially unpreserved claim without deciding whether claim
preserved because party clearly could not prevail); State v. Haase, 243 Conn.
324, 338 n.12, 702 A.2d 1187 (1997), cert. denied, 523 U.S. 1111, 118 S. Ct.
1685, 140 L. Ed. 2d 822 (1998) (same).
   7
     ‘‘Although the title of a statute is not determinative of its meaning, we
often have looked to a statute’s title as some evidence of that meaning.’’
Burke v. Fleet National Bank, 252 Conn. 1, 13, 742 A.2d 293 (1999).